Proceeding under article 78 of the Civil Practice Act to review a determination of the Commissioner of Motor Vehicles revoking petitioner’s operator’s license following a hearing. The revocation was made pursuant to section 71 (subd. 3, par. [a]) of the Vehicle and Traffic Law, after a Referee had determined that petitioner had violated section 58 of the Vehicle and Traffic Law, which defines reckless driving. One Hotchkiss was driving his car in an easterly direction on Route 17 near Owego. There was another car parked on the south side of the highway headed east about three feet off the paved portion of the road and parallel with the pavement. Petitioner temporarily stopped her car on the south shoulder of the road headed in a westerly direction, immediately to the east of the parked ear. Hotchkiss testified that petitioner suddenly drove her ear onto the highway directly in front of him, without lights. In attempting to avoid colliding with petitioner’s ear Hotchkiss sideswiped the parked car, caromed off and hit the left front portion of petitioner’s car. Petitioner contends that she had not moved her car from its standing position on the shoulder of the road prior to the collision. The overwhelming weight of evidence, especially the photographic exhibits, supports the version of the accident given by Hotchkiss. In any event, a clear cut question of fact was presented to the Referee and there is ample evidence to support his determination. Determination unanimously confirmed, without costs. Present — Foster, P. J., Bergan, Coon, Gibson, and Reynolds, JJ.